Citation Nr: 0609104	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-26 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right inferior alveolus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to July 1969 and from November 1972 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the case in June 
2005 to allow the veteran an opportunity to present evidence 
at a personal hearing.  In December 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in May 2003.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159 (2005).  

In this case, the veteran asserts that he developed throat 
cancer as a result of herbicide exposure during active 
service in Thailand.  At his personal hearing in 
December 2005 he also testified that he actually made a 
couple of trips into Vietnam as a result of his duties in 
Thailand.  Service department records show he served in 
Thailand from November 1966 to November 1968 with the 538th 
Engineering Battalion.  VA records show the claim has been 
denied because there was no evidence of Vietnam service and 
no verified exposure to Agent Orange.  The Board notes, 
however, that VA reports (March 2003 Veteran Service Center 
Manager Call) show the service department has verified the 
use of Agent Orange outside of Vietnam and that certain 
claims as a result of such exposure should be considered for 
service connection under the provisions of 38 C.F.R. 
§ 3.309(e) (2005).  Therefore, the Board finds additional 
development is required prior to appellate review.

Accordingly, this claim is REMANDED for the following action:

1.  The veteran's claim should be 
developed in accordance with any VA 
policies for adjudication based upon 
recognized Agent Orange exposure outside 
of Vietnam with consideration of all 
applicable laws and regulations.  A March 
2003 VA Veteran Service Center Manager 
Call report cited the name of the 
individual to be contacted to develop 
such claims for proof of exposure.  

2.  Thereafter, the RO should review the 
file.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

